Opinion issued April 2, 2013




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                               NO. 01-11-00994-CV


                         MUMTAZ AHMED, Appellant

                                        V.

                       SMAS MANAGEMENT, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 994895


                        MEMORANDUM OPINION

      Appellant, Mumtaz Ahmed, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). Appellant’s brief was first due on August 31, 2012. After

being notified that this appeal was subject to dismissal, appellant did not respond.
See TEX. R. APP. P. 38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3

(allowing involuntary dismissal of appeal).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                          2